              Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 1 of 30



 1   CARLSON LYNCH, LLP
     Todd D. Carpenter (SBN 234464)
 2   tcarpenter@carlsonlynch.com
     Scott G. Braden (SBN 305051)
 3   sbraden@carlsonlynch.com
     1350 Columbia Street, Suite 603
 4   San Diego, CA 92101
     Tel: 619-762-1910
 5   Fax: 619-756-6991

 6   Attorneys for Plaintiffs

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   IN RE PLUM BABY FOOD LITIGATION                         Master File No. 4:21-cv-00913-YGR
11   This Document Relates to: 21-cv-2059, David.
12   JESSICA DAVID, HEATHER AGE, and                         FIRST AMENDED COMPLAINT
     MAYRA MOORE, individually, and on behalf of
13   all others similarly situated,                          CLASS ACTION

14                   Plaintiffs,                             DEMAND FOR JURY TRIAL

15           v.
     PLUM, PBC.; and DOES 1 through 10, inclusive,
16
                     Defendants.
17

18          Plaintiffs Jessica David, Heather Age, and Mayra Moore (“Plaintiffs”), on behalf of themselves

19   and the Class and Subclasses (defined below) of all others similarly situated, bring this class action against

20   Defendant Plum, PBC. (“Plum” or “Defendant”), based on Defendant’s misleading, deceptive and unfair

21   business practices with respect to the marketing, advertising, labeling, packaging and sale of its baby food

22   products, which contain levels of toxic heavy metals.

23                                            NATURE OF ACTION

24          1.      This case involves a straightforward and systematic course of false, misleading, and

25   unlawful conduct: Defendant has misrepresented and falsely advertised that the baby food products it sells

26   are, among various things, organic, non-GMO, free from artificial preservatives, and safe and suitable for

27   consumption by infants and young children. 1

28
     1
       See e.g., https://www.plumorganics.com/products/peaches-baby-food/; see also https://www.walmart.
     com/ip/Plum-Organics-Jammy-Sammy-Peanut-Butter-Strawberry-5-1oz-6-Packs-of-5/902827112.
                                                      1
                                     FIRST AMENDED CLASS ACTION COMPLAINT
              Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 2 of 30



 1          2.      Parents and other caregivers, including Plaintiff and members of the Class, reasonably

 2   believe that the baby food they purchase will be healthy, nutritious, and free from harmful substances and

 3   contaminants. However, on February 4, 2021, The United States House of Representatives Subcommittee

 4   on Economic and Consumer Policy, Committee on Oversight and Reform (“Subcommittee”) published a

 5   report (“Subcommittee Report”), revealing its findings that numerous baby foods are “tainted with

 6   significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury.” 2 Plum did not

 7   cooperate with the Subcommittee’s investigation, leaving the Subcommittee gravely concerned about

 8   Plum’s lack of transparency.

 9          3.      Additionally, Healthy Babies Bright Futures—an alliance of nonprofit organizations,

10   scientists and donors that design and implement programs to reduce babies’ exposure to toxic chemicals—

11   tested a variety of baby foods to determine the levels of heavy metals contained in their products and

12   published their report in or around October 2019 (“Healthy Babies Bright Futures Report”). 3 The Healthy

13   Babies Bright Futures Report revealed that several of Defendant Plum’s products contained various levels

14   of toxic heavy metals. 4

15          4.      Given the health risks associated with the consumption of high levels of toxic heavy metals,

16   the presence of these substances is material to consumers.

17          5.      Defendant Plum knew that the presence of toxic heavy metals in its baby food products

18   was material to consumers, which is evidenced by its representations that its baby food products are tested

19   for such substances. Yet Defendant Plum chose to omit and conceal that its baby food products contained,

20   or were at risk of containing, levels of heavy toxic metals, and therefore deceptively misled Plaintiffs and

21   members of the Classes that purchased these products in reliance on Plum’s representations.

22          6.      Plaintiffs seek relief in this action individually, and on behalf of all other similarly situated

23   individuals who purchased Defendant’s falsely and deceptively labeled baby food products during the

24   statute of limitations period, for breach of express and implied warranty, fraud by omission, intentional

25   and negligent misrepresentation, quasi contract, unjust enrichment, and restitution, and for violations of

26
     2
       See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury, Staff
27   Report, Staff of H. Subcomm. On Econ. And Consumer Policy, Comm. On Oversight and Reform, 117th
     Cong., https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-04%20ECP%20B
28   aby%20Food%20Staff%20Report.pdf (Feb. 4, 2021) (“Subcommittee Report”).
     3
       See generally Healthy Babies Bright Futures Report.
     4
       See generally id.
                                                     2
                                    FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 3 of 30



 1   Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq. (“FDUTPA”), California’s

 2   Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq. (“CLRA”), California’s False Advertising

 3   Law, Cal. Bus. & Prof. Code § 17500, et seq. (“FAL”), and California’s Unfair Competition Law, Cal.

 4   Bus. & Prof. Code § 17200, et seq. (“UCL”).

 5                                               THE PARTIES

 6          7.     Plaintiff Heather Age (“Plaintiff Age”) is a citizen of the State of Kentucky and is a member

 7   of the Nationwide Class and the Kentucky Subclass. Plaintiff Age purchased various Plum Organics

 8   Products, including its Stage 2 Pouches in the flavors Sweet Potato, Apple & Corn; Pear, Purple Carrot &

 9   Blueberry; Pear, Spinach & Pea; and Apple & Broccoli.

10          8.     Plaintiff Jessica David (“Plaintiff David”) is a citizen of the State of Florida and is a

11   member of the Nationwide Class and the Florida Subclass. Plaintiff David purchased various flavors of

12   Plum Organics baby food Pouches.

13          9.     Plaintiff Mayra Moore (“Plaintiff Moore”) is a citizen of the State of California and resides

14   in San Diego County, California. Plaintiff Moore purchased the following products (“Products”):

15                 •   Plum Organics Stage 1 (4+ months) Just Sweet Potato Organic Baby
                       Food Pouch
16
                   •   Plum Organics Stage 2 (6+ months) Mango, Sweet Potato, Apple &
17                     Millet Organic Baby Food Pouch
                   •   Plum Organics Stage 2 (6+ months) Mango, Yellow Zucchini, Corn &
18                     Turmeric Organic Baby Food Pouch
                   •   Plum Organics Stage 2 (6+ months) Pea, Kiwi, Pear & Avocado
19
                       Organic Baby Food Pouch
20                 •   Plum Organics Stage 2 (6+ months) Peach, Banana & Apricot Organic
                       Baby Food Pouch
21                 •   Plum Organics Stage 2 (6+ months) Pear & Mango Organic Baby Food
                       Pouch
22
                   •   Plum Organics Stage 2 (6+ months) Pear, Purple Carrot & Blueberry
23                     Organic Baby Food Pouch
                   •   Plum Organics Stage 2 (6+ months) Pear, Spinach & Pea Organic Baby
24                     Food Pouch
                   •   Plum Organics Stage 2 (6+ months) Sweet Potato, Apple & Corn
25                     Organic Baby Food Pouch
26                 •   Plum Organics Banana with Pumpkin Little Teethers Wafers
                   •   Plum Organics Blueberry Little Teethers Wafers
27                 •   Plum Organics Tots Jammy Sammy–Peanut Butter & Strawberry Bar
28


                                                    3
                                   FIRST AMENDED CLASS ACTION COMPLAINT
              Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 4 of 30



 1           10.     Plaintiffs believed they were feeding their children healthy, nutritious foods during the time

 2   they purchased and fed their children Defendant Plum’s baby food Products. Due to the false and

 3   misleading claims and omissions by Defendant Plum as described herein, Plaintiffs were unaware that the

 4   baby food Products sold by Plum contained any level of toxic heavy metals, and Plaintiffs would not have

 5   purchased the Products if that information had been fully disclosed.

 6           11.     Defendant Plum is a Delaware public benefit corporation, with its principal place of

 7   business and headquarters located at 1485 Park Avenue, Suite 200, Emeryville, California, 94608. Plum

 8   was acquired by Campbell Soup Company in 2013. Defendant Plum does business throughout the United

 9   States, and manufactures, markets, advertises, labels, represents, warrants, distributes, and sells baby food

10   products online and at brick-and-mortar retail stores.

11                                          JURISDICTION AND VENUE

12           12.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The matter in

13   controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and is a class action

14   in which members of the Class of plaintiffs are citizens of states different from Plum. Further, greater than

15   two-thirds of the Class members reside in states other than the state in which Plum is a citizen.

16           13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) in that Defendant is a

17   corporation that maintains its principal place of business in this jurisdiction. Further, venue is proper in

18   this Court pursuant to 28 U.S.C. § 1391 because Plaintiffs suffered injury as a result of Defendant’s acts

19   in this district; Defendant is authorized to conduct business in this district and has intentionally availed

20   itself of the laws and markets within this district through the promotion, marketing, distribution and sale

21   of its products in this district; Defendant does substantial business in this district; and Defendant is subject

22   to personal jurisdiction in this district.

23                                           FACTUAL ALLEGATIONS

24   A.      Defendant Falsely Marketed and Advertised its Baby Food Products

25           14.     Defendant Plum manufactures, markets, advertises, labels, represents, warrants,

26   distributes, and sells baby food products throughout the United States under the Plum Organics label.

27

28


                                                       4
                                      FIRST AMENDED CLASS ACTION COMPLAINT
                 Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 5 of 30



 1   Plum makes various representations about its Products, including that they are organic, non-GMO, and

 2   contain “no added preservatives or artificial flavors.” 5

 3           15.     Plum claims on its website that it is confident in the safety and quality of its Products, and

 4   its top priority is to serve children healthy, nutritious foods made from the best ingredients. 6 Plum

 5   promises that it is committed to minimizing environmental contaminants including heavy metals within

 6   its Products, and assures its products are safe to eat. 7

 7           16.     The Products at issue are various types of Plum’s baby food products that contain, or are

 8   at risk of containing, heavy metals, including, but not limited to, the Products purchased by Plaintiffs, 8

 9   and may include other Plum Organics baby food Products, such as:

10           •       Plum Organics Stage 1 (4+ months) Just Peaches Organic Baby Food Pouch
             •       Plum Organics Stage 1 (4+ months) Just Sweet Potato Organic Baby Food Pouch
11           •       Plum Organics Stage 1 (4+ months) Just Mangos Organic Baby Food Pouch
             •       Plum Organics Stage 1 (4+ months) Just Prunes Organic Baby Food Pouch
12           •       Plum Organics Stage 2 (6+ months) Banana & Pumpkin Organic Baby Food Pouch
             •       Plum Organics Stage 2 (6+ months) Banana, Zucchini & Amaranth Organic Baby Food
13                   Pouch
             •       Plum Organics Stage 2 (6+ months) Apple Butternut Squash & Granola Organic Baby
14                   Food Pouch
             •       Plum Organics Stage 2 (6+ months) Pear Blueberry Avocado & Granola Organic Baby
15                   Food Pouch
             •       Plum Organics Stage 2 (6+ months) Strawberry Banana & Granola Organic Baby Food
16                   Pouch
             •       Plum Organics Stage 2 (6+ months) Mango Carrot & Coconut Cream Organic Baby Food
17                   Pouch
             •       Plum Organics Stage 2 (6+ months) Apple, Blackberry & Coconut Cream Organic Baby
18                   Food Pouch
             •       Plum Organics Stage 2 (6+ months) Apple, Cauliflower & Leek Organic Baby Food Pouch
19           •       Plum Organics Stage 2 (6+ months) Pumpkin, banana, Papaya & Cardamom Organic Baby
                     Food Pouch
20           •       Plum Organics Stage 2 (6+ months) Apple, Plum, Berry & Barley Organic Baby Food
                     Pouch
21           •       Plum Organics Stage 2 (6+ months) Apple, Raspberry, Spinach & Greek Yogurt Organic
                     Baby Food Pouch
22           •       Plum Organics Stage 2 (6+ months) Apple, Spinach & Avocado Organic Baby Food Pouch
             •       Plum Organics Stage 2 (6+ months) Apple, Raisin & Quinoa Organic Baby Food Pouch
23           •       Plum Organics Stage 2 (6+ months) Apple & Broccoli Organic Baby Food Pouch
             •       Plum Organics Stage 2 (6+ months) Apple & Carrot Organic Baby Food Pouch
24           •       Plum Organics Stage 2 (6+ months) Butternut Squash, Carrot, Chickpea & Corn Organic
                     Baby Food Pouch
25           •       Plum Organics Stage 2 (6+ months) Carrot, Bean, Spinach & Tomato Organic Baby Food
                     Pouch
26

27   5
       See e.g., https://www.plumorganics.com/products/peaches-baby-food/; see also https://www.walmart.
     com/ip/Plum-Organics-Jammy-Sammy-Peanut-Butter-Strawberry-5-1oz-6-Packs-of-5/902827112.
28   6
       Plum Organics, FAQs, https://www.plumorganics.com/faqs/
     7
       Id.
     8
       Plaintiffs reserve the right to amend this definition upon completion of discovery.
                                                       5
                                      FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 6 of 30


     •       Plum Organics Stage 2 (6+ months) Guava, Pear & Pumpkin Baby Food Pouch
 1   •       Plum Organics Stage 2 (6+ months) Kale, Corn, Carrot & Tomato Organic Baby Food
             Pouch
 2   •       Plum Organics Stage 2 (6+ months) Mango, Sweet Potato, Apple & Millet Organic Baby
             Food Pouch
 3   •       Plum Organics Stage 2 (6+ months) Mango, Yellow Zucchini, Corn & Turmeric Organic
             Baby Food Pouch
 4   •       Plum Organics Stage 2 (6+ months) Pea, Kiwi, Pear & Avocado Organic Baby Food Pouch
     •       Plum Organics Stage 2 (6+ months) Peach, Banana & Apricot Organic Baby Food Pouch
 5   •       Plum Organics Stage 2 (6+ months) Peach, Pumpkin, Carrot & Cinnamon Organic Baby
             Food Pouch
 6   •       Plum Organics Stage 2 (6+ months) Pear & Mango Organic Baby Food Pouch
     •       Plum Organics Stage 2 (6+ months) Pear, Green Bean & Greek Yogurt Organic Food
 7           Pouch
     •       Plum Organics Stage 2 (6+ months) Pear, Purple Carrot & Blueberry Organic Baby Food
 8           Pouch
     •       Plum Organics Stage 2 (6+ months) Pear, Spinach & Pea Organic Baby Food Pouch
 9   •       Plum Organics Stage 2 (6+ months) Pumpkin, Spinach, Chickpea & Broccoli Organic
             Baby Food Pouch
10   •       Plum Organics Stage 2 (6+ months) Sweet Potato, Apple & Corn Organic Baby Food
             Pouch
11   •       Plum Organics Stage 3 (6+ months) Carrot, Spinach, Turkey, Corn, Apple & Potato
             Organic Baby Food Pouch
12   •       Plum Organics Stage 3 (6+ months) Carrot, Sweet Potato, Corn, Pea & Chicken Organic
             Baby Food Pouch
13   •       Plum Organics Stage 3 (6+ months) Carrot, Chickpea, Pea, Beef & Tomato Organic Baby
             Food Pouch
14   •       Plum Organics Apple with Spinach Cereal Super Puffs
     •       Plum Organics Strawberry with Beet Cereal Super Puffs
15   •       Plum Organics Mango with Sweet Potato Cereal Super Puffs
     •       Plum Organics Blueberry with Purple Sweet Potato Cereal Super Puffs
16   •       Plum Organics Apple with Leafy Greens Little Teethers Wafers
     •       Plum Organics Banana with Pumpkin Little Teethers Wafers
17   •       Plum Organics Blueberry Little Teethers Wafers
     •       Plum Organics Tots Mighty 4 Blends Mango & Pineapple, White Bean, Butternut Squash,
18           & Oat Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Sweet Potato, Banana & Passionfruit, Greek Yogurt
19           & Oat Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Strawberry Banana, Greek Yogurt, Kale, Oat &
20           Amaranth Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Banana, Blueberry, Sweet Potato, Carrot, Greek
21           Yogurt & Millet Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Apple, Blackberry, Purple Carrot, Greek Yogurt &
22           Oat Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Banana, Kiwi, Spinach, Greek Yogurt & Barley
23           Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Banana, Peach, Pumpkin, Carrot, Greek Yogurt &
24           Oat Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Guava, Pomegranate, Black Bean, Carrot, & Oat
25           Organic Baby Food Pouch
     •       Plum Organics Tots Mighty 4 Blends Pear, Cherry, Blackberry, Strawberry, Black Bean,
26           Spinach & Oat Organic Baby Food Pouch
     •       Plum Organics Tots Mighty Veggie Sweet Potato, Apple, Banana, Carrot Organic Baby
27           Food Pouch
     •       Plum Organics Tots Mighty Veggie Zucchini, Apple, Watermelon & Barley Organic Baby
28           Food Pouch


                                            6
                           FIRST AMENDED CLASS ACTION COMPLAINT
                Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 7 of 30


            •       Plum Organics Tots Mighty Veggie Spinach, Grape, Apple & Amaranth Organic Baby
 1                  Food Pouch
            •       Plum Organics Tots Mighty Veggie Carrot, Pear, Pomegranate & Oats Organic Baby Food
 2                  Pouch
            •       Plum Organics Tots Mighty Protein & Fiber Mango, Banana, White Bean, Sunflower Seed
 3                  Butter & Chia Organic Baby Food Pouch
            •       Plum Organics Tots Mighty Protein & Fiber Banana, White Bean, Strawberry & Chia
 4                  Organic Baby Food Pouch
            •       Plum Organics Tots Mighty Protein & Fiber Pear, White Bean, Blueberry, Date & Chia
 5                  Organic Baby Food Pouch
            •       Plum Organics Tots Mighty Snack Bars–Pumpkin Banana
 6          •       Plum Organics Tots Mighty Snack Bars–Strawberry
            •       Plum Organics Tots Mighty Snack Bars–Blueberry
 7          •       Plum Organics Tots Mighty Morning–Banana, Blueberry, Oat, Quinoa Organic Baby Food
                    Pouch
 8          •       Plum Organics Tots Mighty Morning Bar–Apple Cinnamon
            •       Plum Organics Tots Mighty Morning Bar–Blueberry Lemon
 9          •       Plum Organics Tots Mighty Nut Butter Bar–Almond Butter
            •       Plum Organics Tots Mighty Nut Butter Bar–Peanut Butter
10          •       Plum Organics Tots Teensy Snacks–Peach Tot Fruit Snacks
            •       Plum Organics Tots Teensy Snacks–Berry Tot Fruit Snacks
11          •       Plum Organics Tots Jammy Sammy–Peanut Butter & Strawberry Bar
            •       Plum Organics Tots Jammy Sammy–Peanut Butter & Grape Bar
12          •       Plum Organics Tots Jammy Sammy–Blueberry & Oatmeal Bar
            •       Plum Organics Tots Jammy Sammy–Apple Cinnamon & Oatmeal Bar
13          •       Plum Organics Kids Mashups–Applesauce Blueberry Carrot Pouch
            •       Plum Organics Kids Mashups–Applesauce Carrot & Mango Pouch
14          •       Plum Organics Kids Mashups–Applesauce Strawberry & Beet Pouch
            •       Plum Organics Kids Mashups–Applesauce Strawberry & Banana Pouch
15          •       Plum Organics Infant Gentle Organic Infant Formula with Iron, Milk-Based Powder, 0–12
                    Months
16

17          17.     Plum uses words such as “organic” and categorizes its products by milestones such as

18   “baby,” “tots,” and “kids,” and stages such as “Stage 1 (4+ months)”, “Stage 2 (6+ months)”, “Stage 3

19   (6+ months)” to emphasize the foods suitability for consumption by infants and young children.

20          18.     Plum’s labels and packaging do not disclose that the Products contain, or may contain,

21   levels of toxic heavy metals.

22   B.     Defendant’s Marketing and Advertising Misled and Deceived Consumers

23          19.     Parent consumers are drawn to representations such as the ones claimed on Plum’s website

24   because parents pay attention to what ingredients are in the baby food they purchase for their child. Parents

25   are cautious and vigilant because they do not want to expose their children to potentially harmful

26   substances or chemicals, such as heavy metals like arsenic, lead, mercury, and cadmium.

27          20.     Plum’s marketing of its Products wrongfully conveys to consumers that the Products have

28   certain superior quality and characteristics that they do not actually possess. For example, Plum’s


                                                      7
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 8 of 30



 1   misrepresentations caused Plaintiffs and other consumers to believe that its Products do not contain high

 2   levels of toxic heavy metals through its marketing and omissions, which is material information to a

 3   reasonable consumer.

 4          21.     In light of Plum’s marketing, including its professed commitment to providing organic,

 5   non-GMO products that are free added preservatives and artificial flavors, 9 Plum knew or should have

 6   known that the Products contained toxic heavy metals or potentially dangerous contaminants that pose

 7   health risks to humans, and particularly to infants and young children. Plum knew consumers purchased

 8   the Products based on the reasonable expectation that Plum manufactured the Products in a way that was

 9   prescribed by its marketing and advertising.

10          22.     Plum intended that Plaintiffs and Class Members and other consumers rely on these

11   representations, as evidenced by the intentional and conspicuous omission on the Products’ packaging that

12   they contain dangerously levels of heavy metals, as well as Plum’s advertising, marketing, and labeling

13   of the Products as organic, non-GMO, free from added preservatives and artificial flavors, and safe for

14   consumption by infants and young children. 10

15          23.     Based on Plum’s decision to advertise, label, and market its Products as organic, non-

16   GMO, free from added preservatives and artificial flavors, and safe for consumption by infants and young

17   children, Plum had a duty to ensure that these statements were true and not misleading. As such, Plum

18   knew or should have known that the Products included nondisclosed levels of toxic heavy metals.

19          24.     However, Plum’s marketing is deceptive, misleading, unfair and false to Plaintiff and other

20   consumers of its Products. Plum failed to disclose that the Products contain or may contain any level of

21   heavy metals or other undesirable toxins or contaminants. Plum intentionally omitted this in order to

22   induce and mislead reasonable consumers like Plaintiff and members of the Classes to purchase the

23   Products.

24

25

26
     9
        See e.g., https://www.plumorganics.com/products/peaches-baby-food/; see also https://www.walmart.
27   com/ip/Plum-Organics-Jammy-Sammy-Peanut-Butter-Strawberry-5-1oz-6-Packs-of-5/902827112; see
     also Plum Organics, Food Philosophy, https://www.plumorganics.com/food-philosophy/.
28   10
         See e.g., https://www.plumorganics.com/products/peaches-baby-food/; see also https://www.walmart.
     com/ip/Plum-Organics-Jammy-Sammy-Peanut-Butter-Strawberry-5-1oz-6-Packs-of-5/902827112; see
     also Plum Organics, Food Philosophy, https://www.plumorganics.com/food-philosophy/.
                                                    8
                                   FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 9 of 30



 1          25.     As a result of Plum’s omissions, a reasonable consumer would have no reason to suspect

 2   the presence of heavy metals in the Products without conducting his or her own tests or relying on tests

 3   conducted by a third party.

 4          26.     Plum therefore acted negligently, recklessly, unfairly, and/or intentionally with its

 5   deceptive, misleading, unfair, and false marketing and omissions as described herein.

 6   C.     Heavy Metals

 7          27.     Heavy metals such as arsenic, lead, mercury, and cadmium are known as “developmental

 8   neurotoxins” that can harm a baby’s developing brain and nervous system. Exposure to these neurotoxins

 9   can result in a loss of intellectual capacity and behavioral problems like attention-deficit hyperactivity

10   disorder (“ADHD”). 11 Though heavy metals are naturally found in the environment, most heavy metals

11   in foods come from contaminated soil or water. The contamination comes from either farming or

12   manufacturing practices, such as the use of pesticides, mining, and smelting or pollution.

13          28.     The U.S. Food and Drug Administration (“FDA”) has declared that inorganic arsenic, lead,

14   cadmium, and mercury are dangerous, particularly to infants and children, and “lead to illness,

15   impairment, and in high doses, death.” 12

16          29.     Healthy Babies Bright Futures—an alliance of nonprofit organizations, scientists and

17   donors that design and implement programs to reduce babies’ exposure to toxic chemicals—tested a

18   variety of baby foods to determine the levels of heavy metals contained in their products and published

19   the report in or around October 2019 (“Healthy Babies Bright Futures Report”). 13

20          30.     The Healthy Babies Bright Futures Report revealed that Plum’s Little Teethers Multigrain

21   Wafers (Banana and Pumpkin) contained 49.9 parts per billion (“ppb”) of arsenic, 1.4 ppb of lead, 6.3 ppb

22   of cadmium, and .726 ppb of mercury. 14

23          31.     In addition to the Healthy Babies Bright Futures Report, as mentioned above, the

24   Subcommittee published a report revealing findings that numerous baby foods are “tainted with significant

25

26
     11
        Jane Houlihan and Charlotte Brody, What’s in my baby’s food?, Healthy Babies Bright Futures, at 9
27   (Oct. 2019), https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-04/BabyFoodRepo
     rt_ENGLISH_R6.pdf “(Healthy Babies Bright Futures Report”).
28   12
        Subcommittee Report at 9.
     13
        See generally Healthy Babies Bright Futures Report.
     14
        Id. at 27.
                                                     9
                                    FIRST AMENDED CLASS ACTION COMPLAINT
               Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 10 of 30



 1   levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury.” 15 According to the

 2   Subcommittee Report, Plum Organics refused to cooperate with the Subcommittee’s investigation, and

 3   did not produce testing results or any specific internal testing standards for substances such as heavy

 4   metals. The Subcommittee is greatly concerned that these companies may be obscuring the presence of

 5   even higher levels of toxic heavy metals in their baby food products than their competitors’ products.

 6   Plum seemed to only have provided a spreadsheet self-declaring that all of its products “meet criteria.” 16

 7             32.    As noted by the Subcommittee, babies’ developing brains are “exceptionally sensitive to

 8   injury caused by toxic chemicals, and several developmental processes have been shown to be highly

 9   vulnerable to chemical toxicity.” 17

10             33.    Furthermore, the Subcommittee Report noted that exposing children to toxic heavy metals

11   causes permanent decreases in IQ, an increased risk of future criminal and antisocial behavior, and

12   “untreatable and frequently permanent” brain damage. The Subcommittee Report demonstrated the

13   consequences that can result due to exposure to toxic heavy metals, noting that one study showed that for

14   each IQ point lost, a child’s lifetime estimated earning capacity will decrease by over $18,000. 18

15             a.     Arsenic

16             34.    Arsenic is a heavy metal contaminant that is found in food and drinking water from its

17   long-time use as a pesticide and additive in animal feed. Arsenic has been known to cause bladder, lung,

18   and skin cancer, and can also harm the developing brain and nervous system. 19 At least 13 studies link

19   arsenic to IQ loss for children exposed to it in utero or during the first few years of life. 20

20             35.    Another study on the effects of arsenic revealed an average loss of 5-6 IQ points among

21   those who drank well water contaminated with arsenic at or above 5 ppb. 21 Studies find lasting impacts

22

23

24

25

26   15
          Subcommittee Report at 9.
     16
          Id. at 3; 43–44.
27   17
          Id. at 9.
     18
          Id.
28   19
          Healthy Babies Bright Futures Report at 13.
     20
          Id.
     21
          Id.
                                                      10
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 11 of 30



 1   when young children are exposed to arsenic early in life. 22 There is also no evidence that the effects of

 2   arsenic exposure are reversible. 23

 3          36.     The harmful effects of exposure to arsenic have caused the FDA to set standards limiting

 4   the allowable amount of inorganic arsenic in various products, such as 10 ppb for bottled water. 24

 5          b.      Cadmium

 6          37.     Cadmium is a heavy metal that has been linked to neurotoxicity, cancer, kidney damage,

 7   bone damage, and heart damage. 25

 8          38.     Cadmium is a number seven on the Agency For Toxic Substances and Disease Registry’s

 9   (“ATSDR”) list of substances that is present in the environment that pose the most significant potential

10   threat to human health, and is associated with decreases in IQ and the development of ADHD. 26

11          39.     The harmful effects of exposure to cadmium has caused the FDA to set the maximum

12   allowable level of cadmium in bottled water at 5 ppb. 27

13          c.      Lead

14          40.     Lead is a heavy metal that widely contaminates food from its long-time use as a pesticide,

15   its use in food processing equipment, and its presence at elevated levels in soil. 28 Lead is a number two

16   on ATSDR’s list of substances present in the environment that pose the most significant potential threat

17   to human health, and is associated with behavioral problems, decreased cognitive performance, delayed

18   puberty, and reduced postnatal growth. 29

19          41.     According to the FDA, lead is especially dangerous to infants and young children. 30 Lead

20   exposure has been shown to severely affect academic achievement in children, and the effects of early

21   childhood exposure appear to be permanent. 31

22

23   22
        Id. (“Studies find lasting impacts when children are exposed to arsenic early in life, including persistent
     IQ deficits in children two years after their polluted drinking water was replaced, cognitive deficits among
24   school-age children exposed early in life, and neurological problems in adults who were exposed to
     arsenic-poisoned milk as infants.”
25   23
        Id.
     24
        21 C.F.R. § 165.110; Subcommittee report at 4.
26   25
        Subcommittee report at 4.
     26
        Id. at 12.
27   27
        Id. at 4.
     28
        Healthy Babies Bright Futures Report at 13.
28   29
        Subcommittee Report at 11.
     30
        Id.
     31
        Id.
                                                      11
                                     FIRST AMENDED CLASS ACTION COMPLAINT
               Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 12 of 30



 1             42.    The harmful effects of lead have caused the FDA to set the maximum allowable levels in

 2   bottled water at 5 ppb of lead. 32

 3             d.     Mercury

 4             43.    Mercury is a pollutant released from coal-fired power plants, mining operations and other

 5   sources.33 Mercury is number three on ATSDR’s list of substances present in the environment that pose

 6   the most significant potential threat to human health. 34

 7             44.    Pre-natal mercury exposure has been “consistently associated with adverse subsequent

 8   neuro-development,” and post-natal mercury exposure has been associated with autistic behaviors among

 9   preschool-age children. 35

10             45.    The FDA has capped the allowable level of mercury in drinking water at 2 ppb. 36 Notably,

11   according to the Subcommittee Report, Plum provided notes that it has “no specific threshold established

12   because no high-risk ingredients are used” for testing its products for mercury. The Subcommittee stated

13   that this “misleading framing—of meeting criteria that do not exist—raises questions about what [Plum’s]

14   other thresholds actually are, and whether they exist.” 37

15   D.        Plaintiffs and Class Members’ Reliance was Reasonable

16             46.    Plaintiffs and Class Members reasonably relied on Defendant’s claims, warranties,

17   representations, advertisements, and other marketing sources concerning the quality of the Products.

18             47.    Plaintiffs and Class Members read and relied upon the labels and packaging of the Products

19   when making purchasing decisions. Had Plaintiffs and Class Members known Plum’s Products actually

20   contained high levels of heavy metals, Plaintiffs and Class Members would not have purchased the

21   Products.

22             48.    A reasonable consumer would consider the labeling of a product when deciding whether

23   or not to purchase it. Here, Plaintiffs and Class Members relied on the statements and omissions on the

24   Products’ labeling that led them to believe the Products were organic, free from added preservatives and

25   artificial flavors, and safe for consumption by infants and young children.

26
     32
          Id. at 4.
27   33
          Healthy Babies Bright Futures Report at 14.
     34
          Subcommittee Report at 12.
28   35
          Id. at 12–13.
     36
          Id. at 4.
     37
          Id. at 45.
                                                      12
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 13 of 30



 1                                     CLASS ACTION ALLEGATIONS

 2          49.     Plaintiffs bring this action individually and on behalf of all other similarly situated Class

 3   Members pursuant to Rule 23 of the Federal Rules of Civil Procedure and seeks certification of the

 4   following Classes:

 5          Nationwide Class
 6          All persons within the United States who purchased Plum Organics Baby Food Products
            for household or business use during the applicable statute of limitations and who have not
 7          received a refund or credit for their purchase(s).
 8          Florida Subclass
 9          All persons within the State of Florida who purchased Plum Organics Baby Food Products
            for household or business use during the applicable statute of limitations and who have not
10          received a refund or credit for their purchase(s).
11          Kentucky Subclass
12          All persons within the State of Kentucky who purchased Plum Organics Baby Food
            Products for household or business use during the applicable statute of limitations and who
13          have not received a refund or credit for their purchase(s).
14          California Subclass
15          All persons within the State of California who purchased Plum Organics Baby Food
            Products for household or business use during the applicable statute of limitations and who
16          have not received a refund or credit for their purchase(s).
17          50.     Excluded from the Classes are the following individuals and/or entities: Defendant and its

18   parents, subsidiaries, affiliates, officers and directors, current or former employees, and any entity in

19   which Defendant has a controlling interest; all individuals who make a timely election to be excluded

20   from this proceeding using the correct protocol for opting out; and all judges assigned to hear any aspect

21   of this litigation, as well as their immediate family members.

22          51.     Plaintiff reserves the right to modify or amend the definition of the proposed Class and/or

23   add subclasses before the Court determines whether certification is appropriate.

24          52.     Numerosity: The proposed Class and Subclass are so numerous that joinder of all members

25   would be impractical. The Products are sold throughout the United States, directly and by third-party

26   retailers. The number of individuals who purchased the Products during the relevant time period is at least

27   in the thousands. Accordingly, Class members are so numerous that their individual joinder herein is

28


                                                     13
                                    FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 14 of 30



 1   impractical. While the precise number of Class members and their identities are unknown to Plaintiff at

 2   this time, these Class members are identifiable and ascertainable.

 3          53.     Common Questions Predominate: There are questions of law and fact common to the

 4   proposed Class and Subclasses that will drive the resolution of this action and will predominate over

 5   questions affecting only individual Class members. These questions include, but are not limited to, the

 6   following:

 7                  a.      Whether Defendant misrepresented material facts and/or failed to disclose material

 8          facts in connection with the packaging, marketing, distribution, and sale of the Products;

 9                  b.      Whether Defendant’s use of false or deceptive packaging and advertising

10          constituted false or deceptive advertising;

11                  c.      Whether Defendant engaged in unfair, unlawful and/or fraudulent business

12          practices;

13                  d.      Whether Defendant’s representations concerning the Products were likely to

14          deceive a reasonable consumer;

15                  e.      Whether Defendant’s unlawful conduct, as alleged herein, was intentional and

16          knowing;

17                  f.      Whether Defendant represents to consumers that the Products have characteristics,

18          benefits, or qualities that they do not have;

19                  g.      Whether Plaintiffs and the Classes are entitled to damages and/or restitution, and in

20          what amount;

21                  h.      Whether Defendant is likely to continue using false, misleading or unlawful

22          conduct such that an injunction is necessary; and

23                  i.      Whether Plaintiffs and the Classes are entitled to an award of reasonable attorneys’

24          fees, interest, and costs of suit.

25          54.     Defendant has engaged in a common course of conduct giving rise to violations of the legal

26   rights sought to be enforced uniformly by Plaintiffs and members of the Classes. Similar or identical

27   statutory and common law violations, business practices, and injuries are involved. The injuries sustained

28   by members of the proposed Classes flow, in each instance, from a common nucleus of operative fact,


                                                      14
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 15 of 30



 1   namely, Defendant’s deceptive packaging and advertising of the Products. Each instance of harm suffered

 2   by Plaintiffs and members of the Classes has directly resulted from a single course of illegal conduct. Each

 3   Class member has been exposed to the same deceptive practice, as each of the Products: (a) bear the

 4   materially same representations regarding the health and quality of the Products, in that they are organic,

 5   free from added preservatives and artificial flavors, and safe for consumption by infants and young

 6   children, and (b) the Products actually contain levels of toxic heavy metals. Therefore, individual

 7   questions, if any, pale in comparison to the numerous common questions predominating in this action.

 8           55.     Typicality: The representative Plaintiffs’ claims are typical of those of the proposed

 9   Classes, as all members of the proposed Classes are similarly affected by Defendant’s uniform unlawful

10   conduct as alleged herein.

11           56.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the proposed

12   Classes as their interests do not conflict with, and are in no way antagonistic to, the interests of the putative

13   Class members they seek to represent. Plaintiffs have also retained counsel competent and experienced

14   in class action litigation and they intend to prosecute this action vigorously. The interests of the members

15   of the Classes will be fairly and adequately protected by Plaintiffs and their counsel.

16           57.     Superiority: The nature of this action and the nature of the laws available to Plaintiffs and

17   the Classes make the use of the class action format a particularly efficient and appropriate procedure to

18   afford relief to them and the Classes for the wrongs alleged. The damages or other financial detriment

19   suffered by individual Class members is miniscule compared to the burden and expense that would be

20   entailed by individual litigation of their claims against Defendant. It would thus be virtually impossible

21   for Plaintiffs and Class members, on an individual basis, to obtain effective redress for the wrongs done

22   to them. Absent the class action, Class members would not likely recover, or would not likely have the

23   chance to recover, damages and/or restitution from Defendant, which would continue to retain the

24   proceeds of its wrongful conduct. Additionally, injunctive relief for the benefit of Class members and the

25   public would not be possible absent class treatment and Defendant’s wrongful conduct would persist

26   unabated. Further, individualized litigation would increase the delay and expense to all parties and would

27   multiply the burden on the judicial system presented by the complex legal and factual issues of this case.

28   Finally, Defendant has acted, or failed to act, on grounds generally applicable to Plaintiffs and the


                                                      15
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 16 of 30



 1   proposed Classes, supporting the imposition of uniform relief to ensure compatible standards of conduct

 2   toward the members of the Classes. Individualized litigation presents a potential for inconsistent or

 3   contradictory judgments. A class action is superior to any alternative means of prosecution.

 4                                            CAUSES OF ACTION

 5                                         FIRST CAUSE OF ACTION
                                           Breach of Express Warranty
 6                                           (On behalf of the Classes)
 7           58.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-57, as though fully

 8   set forth herein.

 9           59.     Plaintiffs bring this claim individually and on behalf of the members of the proposed

10   Classes against Plum for breach of express warranty.

11           60.     Plum marketed and sold the Products into the stream of commerce with the intent that the

12   Products would be purchased by Plaintiffs and members of the Classes.

13           61.     Plum expressly warranted, advertised, and represented to Plaintiffs and members of the

14   Classes that the Products were and are organic, free from added preservatives and artificial flavors, and

15   safe for consumption by infants and young children.

16           62.     Plum made these express warranties regarding the Products’ quality, ingredients, and

17   suitability for consumption in writing through its website, advertisements, and marketing materials and

18   on the Products’ packaging and labels. These express warranties became part of the basis of the bargain

19   that Plaintiffs and members of the Classes entered into upon purchasing the Products.

20           63.     Plum’s advertisements, warranties, and representations were made in connection with the

21   sale of the Products to Plaintiffs and members of the Classes. Plaintiffs and members of the Classes relied

22   on Plum’s advertisements, warranties, and representations regarding the Products in deciding whether or

23   not to purchase Plum’s Products.

24           64.     Plum’s Products do not conform to Plum’s advertisements, warranties and representations

25   in that they are not safe or appropriate for consumption by infants and young children, and contain, or

26   may contain, levels of various heavy toxic metals.

27

28


                                                     16
                                    FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 17 of 30



 1           65.     Plum was on notice of this breach, as Plum was aware of the included heavy metals in the

 2   Products due to its own testing, and based on the investigation in the Healthy Babies Bright Futures report

 3   that revealed the Products as containing various levels of toxic heavy metals.

 4           66.     Privity exists because Plum expressly warranted to Plaintiffs and members of the Classes

 5   through the warranting, packaging, advertising, marketing, and labeling that the Products were organic,

 6   free from added preservatives and artificial flavors, and safe for consumption by infants and young

 7   children, and by failing to make any mention of heavy metals and/or unnatural or other ingredients.

 8           67.     As a direct and proximate result of Plum’s conduct, Plaintiffs and members of the Classes

 9   have suffered actual damages in that they purchased Products that were worth less than the price they paid

10   and they would not have purchased had they known of the risk and/or presence of heavy metals and/or

11   other contaminants that do not conform to the products’ marketing and advertisements.

12           68.     Plaintiffs and members of the Classes seek actual damages, injunctive and declaratory

13   relief, attorneys’ fees, costs, and any other just and proper relief available thereunder for Plum’s failure to

14   deliver goods conforming to their express warranties and resulting breach.

15                                      SECOND CAUSE OF ACTION
                                 Breach of Implied Warranty of Merchantability
16                                          (On behalf of the Classes)
17           69.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-57, as though fully

18   set forth herein.

19           70.     Plaintiffs bring this claim individually and on behalf of the members of the proposed

20   Classes against Plum for breach of implied warranty of merchantability.

21           71.     Plum is a merchant engaging in the manufacturing and sale of goods that were purchased

22   by Plaintiffs and members of the Classes.

23           72.     At all times mentioned herein, Plum manufactured or supplied the Products, and prior to

24   the time the Products were purchased by Plaintiffs and members of the Classes, Plum impliedly warranted

25   to them that the Products were of merchantable quality, fit for their ordinary use, and conformed to the

26   promises and affirmations of fact made on the Products’ containers and labels, including that the food

27   organic, free from added preservatives and artificial flavors, and safe for consumption by infants and

28


                                                      17
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 18 of 30



 1   young children. Plaintiffs and members of the Classes relied on Plum’s promises and affirmations of fact

 2   when they purchased the Products.

 3           73.     Contrary to these representations and warranties, the Products were not fit for their ordinary

 4   use, consumption by infants or young children, and did not conform to Plum’s affirmations of fact and

 5   promises as they contained, or were at risk of containing, heavy metals and/or unnatural or other

 6   ingredients or contaminants that do not conform to the packaging.

 7           74.     Plum breached its implied warranties by selling Products that failed to conform to the

 8   promises or affirmations of fact made on the container or label, as each Product contained heavy metals

 9   and/or unnatural or other ingredients or contaminants that do not conform to the packaging.

10           75.     Plum was on notice of this breach, as Plum was aware of the included heavy metals in the

11   Products due to its own testing, and based on the investigation in the Healthy Babies Bright Futures report

12   that revealed the Products as containing various levels of toxic heavy metals.

13           76.     Privity exists because Plum impliedly warranted to Plaintiffs and members of the Classes

14   through the warranting, packaging, advertising, marketing, and labeling that the Products were organic,

15   free from added preservatives and artificial flavors, and safe for consumption by infants and young

16   children, and by failing to make any mention of heavy metals and/or unnatural or other ingredients.

17           77.     As a direct and proximate result of Plum’s conduct, Plaintiffs and members of the Classes

18   have suffered actual damages in that they have purchased Products that are worth less than the price they

19   paid and that they would not have purchased at all had they known the presence or risk of heavy metals

20   and/or unnatural or other ingredients.

21           78.     Plaintiffs and members of the Classes seek actual damages, injunctive and declaratory

22   relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.

23                                         THIRD CAUSE OF ACTION
                                               Fraud by Omission
24                                          (On behalf of the Classes)
25           79.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-57, as though fully

26   set forth herein.

27           80.     Plaintiffs bring this claim individually and on behalf of the members of the proposed

28   Classes against Plum for fraud by omission.


                                                      18
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 19 of 30



 1           81.     Plum concealed from, and failed to disclose to, Plaintiffs and members of the Classes that

 2   the Products contained, or were at risk of containing, heavy metals and/or unnatural or other ingredients

 3   that do not conform to the Products’ labels, packaging, advertising, and statements.

 4           82.     Plum was under a duty to disclose to Plaintiffs and members of the Classes the true quality,

 5   characteristics, ingredients and suitability of the Products because: (1) Plum was in a superior position to

 6   know the true state of facts about its Products; (2) Plum was in a superior position to know the actual

 7   ingredients, characteristics, and suitability of the Products for consumption by infants and young children;

 8   and (3) Plum knew that Plaintiffs and members of the Classes could not reasonably have been expected

 9   to learn or discover that the Products were misrepresented in the packaging, labels, advertising, and

10   websites prior to purchasing the Products.

11           83.     The facts concealed or not disclosed by Plum to Plaintiffs and members of the Classes are

12   material in that a reasonable consumer would have considered them important when deciding whether to

13   purchase the Products.

14           84.     Plaintiffs and members of the Classes justifiably relied on Plum’s omissions to their

15   detriment. The detriment is evident from the true quality, characteristics, and ingredients of the Products,

16   which is inferior when compared to how the Products are advertised and represented by Plum.

17           85.     As a direct and proximate result of Plum’s conduct, Plaintiffs and members of the Classes

18   have suffered actual damages in that they purchased the Products that were worth less than the price they

19   paid and that they would not have purchased at all had they known of the risk and/or presence of heavy

20   metals and/or unnatural or other ingredients that do not conform to the products’ labels, packaging,

21   advertising, and statements.

22           86.     Plaintiffs and members of the Classes seek actual damages, injunctive and declaratory

23   relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.

24                                        FOURTH CAUSE OF ACTION
                                           Negligent Misrepresentation
25                                          (On behalf of the Classes)
26           87.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-57, as though fully

27   set forth herein.

28


                                                      19
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 20 of 30



 1          88.     Plaintiffs bring this claim individually and on behalf of the members of the proposed

 2   Classes against Plum for negligent misrepresentation.

 3          89.     Plum marketed the Products in a manner indicating that the Products were and are organic,

 4   free from added preservatives and artificial flavors, and safe for consumption by infants and young

 5   children. However, the Products contained, or were at risk of containing, heavy metals and/or unnatural

 6   or other ingredients or contaminants that do not conform to the packaging. Therefore, Plum has made

 7   misrepresentations about the Products.

 8          90.     Plum’s misrepresentations regarding the Products are material to a reasonable consumer

 9   because they relate to the safety of the product the consumer is receiving and paying for. A reasonable

10   consumer would attach importance to such representations and would be induced to act thereon in deciding

11   whether or not to purchase the Product.

12          91.     At all relevant times when such misrepresentations were made, Plum knew or had been

13   negligent in not knowing that the Products contained, or were at risk of containing, heavy metals and/or

14   unnatural or other ingredients or contaminants. Plum has no reasonable grounds for believing its

15   misrepresentations were not false and misleading.

16          92.     Plum intended that Plaintiffs and other consumers rely on these representations, as

17   evidenced by the intentional and conspicuous placement of the misleading representations on the

18   Products’ packaging by Plum, as well as its advertising, marketing, and labeling of the Products as organic,

19   free from added preservatives and artificial flavors, and safe for consumption by infants and young

20   children.

21          93.     Plaintiffs and members of the Classes have reasonably and justifiably relied on Plum’s

22   negligent misrepresentations when purchasing the Products, and had the correct facts been known, would

23   not have purchased the Products at all.

24          94.     Therefore, as a direct and proximate result of Plum’s negligent misrepresentations,

25   Plaintiffs and members of the Classes have suffered actual damages in that they purchased the Products

26   that were worth less than the price they paid and that they would not have purchased at all had they known

27   of the risk and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to

28   the products’ labels, packaging, advertising, and statements.


                                                     20
                                    FIRST AMENDED CLASS ACTION COMPLAINT
              Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 21 of 30



 1           95.     Plaintiffs and members of the Classes seek actual damages, injunctive and declaratory

 2   relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.

 3                                         FIFTH CAUSE OF ACTION
                                           Intentional Misrepresentation
 4                                           (On behalf of the Classes)
 5           96.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-57, as though fully

 6   set forth herein.

 7           97.     Plaintiffs bring this claim individually and on behalf of the members of the proposed

 8   Classes against Plum for intentional misrepresentation.

 9           98.     Plum marketed the Products in a manner indicating that the Products were and are organic,

10   free from added preservatives and artificial flavors, and safe for consumption by infants and young

11   children. However, the Products contained, or were at risk of containing, heavy metals and/or unnatural

12   or other ingredients or contaminants that do not conform to the packaging. Therefore, Plum has made

13   misrepresentations about the Products.

14           99.     Plum’s misrepresentations regarding the Products are material to a reasonable consumer

15   because they relate to the safety of the product the consumer is receiving and paying for. A reasonable

16   consumer would attach importance to such representations and would be induced to act thereon in deciding

17   whether or not to purchase the Product.

18           100.    At all relevant times when such misrepresentations were made, Plum knew that the

19   representations were misleading, or have acted recklessly in making the representations, without regard

20   to the truth.

21           101.    Plum intended that Plaintiffs and other consumers rely on these representations, as

22   evidenced by the intentional and conspicuous placement of the misleading representations on the

23   Products’ packaging by Plum, as well as its advertising, marketing, and labeling of the Products as organic,

24   free from added preservatives and artificial flavors, and safe for consumption by infants and young

25   children.

26           102.    Plaintiffs and members of the Classes have reasonably and justifiably relied on Plum’s

27   intentional misrepresentations when purchasing the Products, and had the correct facts been known, would

28   not have purchased them at all.


                                                      21
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 22 of 30



 1           103.    Therefore, as a direct and proximate result of Plum’s intentional misrepresentations,

 2   Plaintiffs and members of the Classes have suffered actual damages in that they purchased the Products

 3   that were worth less than the price they paid and that they would not have purchased at all had they known

 4   of the risk and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to

 5   the products’ labels, packaging, advertising, and statements.

 6           104.    Plaintiffs and members of the Classes seek actual damages, injunctive and declaratory

 7   relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.

 8                                       SIXTH CAUSE OF ACTION
                                  Quasi Contract/Unjust Enrichment/Restitution
 9                                         (On behalf of the Classes)
10           105.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-57, as though fully

11   set forth herein.

12           106.    Plaintiffs bring this claim individually and on behalf of the members of the proposed

13   Classes against Plum for quasi contract, unjust enrichment, and restitution.

14           107.    As alleged herein, Plum has intentionally and recklessly made misleading representations

15   to Plaintiffs and members of the Classes to induce them to purchase the Products. Plaintiffs and members

16   of the Classes have reasonably relied on the misleading representations and have not received all of the

17   benefits promised by Plum. Plaintiffs and members of the Classes therefore have been induced by Plum’s

18   misleading and deceptive representations about the Products, and paid more money to Plum for the

19   Products than they otherwise would and/or should have paid.

20           108.    Plaintiffs and members of the Classes have conferred a benefit upon Plum as Plum has

21   retained monies paid to them by Plaintiffs and members of the Classes.

22           109.    The monies received were obtained under circumstances that were at the expense of

23   Plaintiffs and members of the Classes – i.e., Plaintiffs and members of the Classes did not receive the full

24   value of the benefit conferred upon Plum.

25           110.    Therefore, it is inequitable and unjust for Plum to retain the profit, benefit, or compensation

26   referred upon it without paying Plaintiffs and the members of the Classes back for the difference of the

27   full value of the benefits compared to the value actually received.

28


                                                      22
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 23 of 30



 1           111.    As a direct and proximate result of Plum’s unjust enrichment, Plaintiffs and members of

 2   the Classes are entitled to restitution, disgorgement, and/or the imposition of a constructive trust upon all

 3   profits, benefits, and other compensation obtained by Plum from its deceptive, misleading, and unlawful

 4   conduct as alleged herein.

 5                                      SEVENTH CAUSE OF ACTION
                         Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)
 6                                         Fla. Stat. §§ 501.201 et seq.
                          (On behalf of Plaintiff Jessica David and the Florida Subclass)
 7

 8           112.    Plaintiff David repeats and realleges the allegations contained in paragraphs 1-57, as if

 9   fully set forth herein.

10           113.    Plaintiff David brings this claim individually and on behalf of the members of the proposed

11   Florida Subclass against Plum for violations of FDUTPA. O Fla. Stat. §§ 501.201, et seq.

12           114.    Plaintiff David and members of the Florida Subclass are “consumers,” as defined by Fla.

13   Stat. § 501.203(7), the products sold by Defendant Plum are “goods” within the meaning of FDUTPA,

14   and the transactions at issue constitute “trade or commerce” as defined by FDUTPA.

15           115.    FDUTPA, Fla. Stat. § 501.204, provides that “[u]nfair methods of competition,

16   unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

17   commerce are hereby declared unlawful.”

18           116.    For the reasons discussed herein, Plum violated and continues to violate FDUTPA by

19   engaging in the herein described unconscionable, deceptive, unfair acts or practices proscribed by Fla.

20   Stat. § 501.201, et seq. Plum’s acts and practices, including its material omissions, described herein, were

21   likely to, and did in fact, deceive and mislead members of the public, including Plaintiff David and

22   members of the Florida Subclass and other consumers acting reasonably under the circumstances, to their

23   detriment.

24           117.    At all times mentioned herein, Plum engaged in trade or commerce in Florida, as defined

25   by Fla. Stat. § 501.203(8), in that they advertised, offered or sale, sold or distributed goods or services in

26   Florida and/or engaged in trade or commerce directly or indirectly affecting the people of Florida.

27           118.    Plum repeatedly advertised on the labels for its Products, on its websites, and through

28   national advertising campaigns, among other things, that its Products were organic, free from added


                                                      23
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 24 of 30



 1   preservatives and artificial flavors, and safe for consumption by infants and young children. Plum failed

 2   to disclose the material information that its Products contained unsafe levels of toxic heavy metals.

 3          119.    Plum’s representations and omissions were material because they were likely to deceive

 4   reasonable consumers and to induce them to purchase Plum’s Products without knowing that the Products

 5   contained unsafe levels of toxic heavy metals. As a direct and proximate result of Plum’s unfair and

 6   deceptive acts or practices, Plaintiff David and members of the Florida Subclass suffered damages by

 7   purchasing Plum’s Products because they would not have purchased Plum’s Products had they known the

 8   truth, that the Products contain, or may contain, levels of toxic heavy metals.

 9          120.    Plum’s deceptive trade practices caused Plaintiff David and members of the Florida

10   Subclass to suffer injury in fact and actual damages in the form of the loss or diminishment of value of

11   the Products they purchased, which allowed Plum to profit at the expense of Plaintiff David and members

12   of the Florida Subclass. The injuries Plaintiff David and members of the Florida Subclass suffered were

13   to legally protected interests. The gravity of the harm of Defendant Plum’s actions is significant and there

14   is no corresponding benefit to consumers of such conduct.

15          121.    Plaintiff David and members of Florida Subclass seek relief for the injuries they have

16   suffered as a result of Plum’s unfair and deceptive acts and practices, as provided by FDUTPA and

17   applicable law.

18                                      EIGHTH CAUSE OF ACTION
                            California’s Consumers Legal Remedies Act (“CLRA”)
19                                    California Civil Code § 1750, et seq.
                        (On behalf of Plaintiff Mayra Moore and the California Subclass)
20

21          122.    Plaintiff Moore repeats and realleges the allegations contained in paragraphs 1-57, as

22   though fully set forth herein.

23          123.    Plaintiff brings this claim individually and on behalf of the members of the proposed

24   California Subclass against Plum pursuant to the CLRA. Cal. Civ. Code § 1750, et seq.

25          124.    The Products are “goods” within the meaning of Cal. Civ. Code § 1761(a), Defendant is a

26   “person” within the meaning of Cal. Civ. Code § 1761(c), and the purchases of such Products by Plaintiff

27   Moore and members of the Class constitute “transactions” within the meaning of Cal. Civ. Code § 1761(e).

28


                                                       24
                                      FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 25 of 30



 1           125.    Cal. Civ. Code § 1770(a)(5) prohibits “[r]epresenting that goods or services have

 2   sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not have…”

 3   By marketing the Products with their current packaging, Defendant has represented and continues to

 4   represent that the Products have characteristics (i.e., are organic, non-GMO, free from added preservatives

 5   and artificial flavors, and safe for consumption by infants and young children) that they do not have.

 6   Therefore, Defendant has violated § 1770(a)(5) of the CLRA.

 7           126.    Cal. Civ. Code § 1770(a)(7) prohibits “[r]espresenting that goods or services are of a

 8   particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another.”

 9   By marketing the Products with their current packaging, Defendant has represented and continues to

10   represent that the Products are of a particular standard (i.e., are organic, non-GMO, free from added

11   preservatives and artificial flavors, and safe for consumption by infants and young children) which they

12   are not. Therefore, Defendant has violated § 1770(a)(7) of the CLRA.

13           127.    Cal. Civ. Code § 1770(a)(9) prohibits “[a]dvertising goods or services with intent not to

14   sell them as advertised.” By marketing the Products as organic, non-GMO, free from added preservatives

15   and artificial flavors, and safe for consumption by infants and young children, but not intending to sell the

16   Products as such, Defendant has violated § 1770(a)(9) of the CLRA.

17           128.    At all relevant times, Defendant has known or reasonably should have known that the

18   Products contained or were at risk of containing levels of toxic heavy metals, and that Plaintiff Moore and

19   other members of the California Subclass would reasonably and justifiably rely on the packaging in

20   purchasing the Products.

21           129.    Plaintiff Moore and members of the California Subclass have justifiably relied on

22   Defendant’s misleading representations when purchasing the Products. Moreover, based on the materiality

23   of Defendant’s misleading and deceptive conduct, reliance may be presumed or inferred for Plaintiff

24   Moore and members of the California Subclass.

25           130.    Plaintiff Moore and members of the California Subclass have suffered and continue to

26   suffer injuries caused by Defendant because they would not have purchased them at all, had they known

27   that the Products contain or were at risk of containing levels of toxic heavy metals.

28


                                                       25
                                      FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 26 of 30



 1           131.    In accordance with Cal. Civ. Code § 1780(d), Plaintiff is filing a declaration of venue,

 2   attached hereto as Exhibit A to this Complaint.

 3           132.    On April 5, 2021, Plaintiff Moore, by and through her counsel, sent a notice letter by

 4   certified mail to Plum notifying it of the particular violations of § 1770 of the CLRA and demanding that

 5   it rectify such violations and give notice to all affected consumers its intent to act. The notice letter further

 6   notified Defendant of Plaintiff Moore’s intent to pursue claims under the CLRA if Defendant did not take

 7   the opportunity to cure, consistent with Cal. Civ. Code § 1782. Defendant failed to respond appropriately

 8   to Plaintiff Moore’s letter, nor did it agree to rectify any violations of § 1770 of the CLRA and/or give

 9   notice to all affected consumers within 30 days of the date of written notice, as prescribed by § 1782.

10   Therefore, Plaintiff Moore further seeks claims for actual, punitive and statutory damages, as appropriate,

11   against Defendant.

12           133.    Plaintiff Moore further requests that this Court enjoin Defendant from continuing to violate

13   the CLRA as discussed herein and/or from violating the CLRA in the future and to order restitution to

14   Plaintiff and the Class. Plaintiff also requests an award of attorneys’ fees and costs, and any other relief

15   that the Court deems proper, pursuant to Cal. Civ. Code § 1780(a).

16                                        Ninth CAUSE OF ACTION
                                 California’s False Advertising Law (“FAL”)
17                          California Business & Professions Code § 17500, et seq.
                        (On behalf of Plaintiff Mayra Moore and the California Subclass)
18

19           134.    Plaintiff Moore repeats and realleges the allegations contained in paragraphs 1-57, as

20   though fully set forth herein.

21           135.    Plaintiff Moore brings this claim individually and on behalf of the members of the proposed

22   California Subclass against Defendant pursuant to the FAL. Cal. Bus. & Prof. Code § 17500, et seq.

23           136.    The FAL makes it “unlawful for any person to make or disseminate or cause to be made or

24   disseminated before the public . . . in any advertising device . . . or in any other manner or means whatever,

25   including over the Internet, any statement, concerning . . . personal property or services professional or

26   otherwise, or performance or disposition thereof, which is untrue or misleading and which is known, or

27   which by the exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus. & Prof.

28   Code § 17500.


                                                       26
                                      FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 27 of 30



 1          137.    Defendant has represented and continues to represent to the public, including Plaintiff

 2   Moore and members of the California Subclass, through its deceptive packaging, that the Products are

 3   organic, non-GMO, free from added preservatives and artificial flavors, and safe for consumption by

 4   infants and young children. Because Defendant has disseminated misleading information regarding the

 5   Products, and Defendant knows, knew, or should have known through the exercise of reasonable care that

 6   the representations were and continue to be misleading, Defendant has violated the FAL.

 7          138.    As a result of Defendant’s false advertising, Defendant has and continues to unlawfully

 8   obtain money from Plaintiff Moore and members of the California Subclass.

 9          139.    Plaintiff Moore requests that this Court cause Defendant to restore this fraudulently

10   obtained money to her and members of the California Subclass, to disgorge the profits Defendant made

11   on these transactions, and to enjoin Defendant from violating the FAL or violating it in the same fashion

12   in the future as discussed herein. Otherwise, Plaintiff Moore and members of the California Subclass may

13   be irreparably harmed and/or denied an effective and complete remedy if such an order is not granted.

14                                        Tenth CAUSE OF ACTION
                                California’s Unfair Competition Law (“UCL”)
15                          California Business & Professions Code § 17200, et seq.
                        (On behalf of Plaintiff Mayra Moore and the California Subclass)
16

17          140.    Plaintiff Moore repeats and realleges the allegations contained in paragraphs 1-57, as

18   though fully set forth herein.

19          141.    Plaintiff Moore brings this claim individually and on behalf of the members of the proposed

20   California Subclass against Defendant.

21          142.    The UCL, Cal. Bus. & Prof Code § 17200, provides, in pertinent part, that “unfair

22   competition shall mean and include unlawful, unfair or fraudulent business practices and unfair, deceptive,

23   untrue or misleading advertising . . . .”

24          143.    Under the UCL, a business act or practice is “unlawful” if it violates any established state

25   or federal law. Defendant’s false and misleading advertising of the Products was and continues to be

26   “unlawful” because it violates the CLRA, the FAL, and any other applicable laws described herein. As a

27   result of Defendant’s unlawful business acts and practices, Defendant has unlawfully obtained money

28   from Plaintiff Moore and members of the California Subclass.


                                                       27
                                      FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 28 of 30



 1          144.    Under the UCL, a business act or practice is “unfair” if it is substantially injurious to

 2   consumers, offends public policy, and is immoral, unethical, oppressive, and unscrupulous, as the benefits

 3   for committing such acts or practices are outweighed by the gravity of the harm to the alleged victims.

 4   Defendant’s conduct was and continues to be of no benefit to purchasers of the Products, as it is

 5   misleading, unfair, unlawful, and is injurious to consumers who rely on the packaging. Deceiving

 6   consumers as to the safety of the Products can make is of no benefit to consumers. Therefore, Defendant’s

 7   conduct was and continues to be “unfair.” As a result of Defendant’s unfair business acts and practices,

 8   Defendant has and continues to unfairly obtain money from Plaintiff and members of the Class.

 9          145.    Under the UCL, a business act or practice is “fraudulent” if it actually deceives or is likely

10   to deceive members of the consuming public. Defendant’s conduct here was and continues to be fraudulent

11   because it has the effect of deceiving consumers into believing that the Products are safe and suitable for

12   consumption by infants and young children. Because Defendant misled Plaintiff Moore and members of

13   the California Subclass, Defendant’s conduct was “fraudulent.” As a result of Defendant’s fraudulent

14   business acts and practices, Defendant has and continues to fraudulently obtain money from Plaintiff

15   Moore and members of the California Subclass.

16          146.    Plaintiff Moore requests that this Court cause Defendant to restore this unlawfully,

17   unfairly, and fraudulently obtained money to her, and members of the California Subclass, to disgorge the

18   profits Defendant made on these transactions, and to enjoin Defendant from violating the UCL or violating

19   it in the same fashion in the future as discussed herein. Otherwise, Plaintiff Moore and members of the

20   California Subclass may be irreparably harmed and/or denied an effective and complete remedy if such

21   an order is not granted.

22                                           PRAYER FOR RELIEF

23          WHEREFORE, Plaintiffs, individually and on behalf of the Classes, respectfully prays for

24   following relief:

25                  A.      Certification of this case as a class action on behalf of the Classes defined above,

26          appointment of Plaintiffs as Class representatives, and appointment of their counsel as Class

27          counsel;

28


                                                     28
                                    FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 29 of 30



 1                 B.      A declaration that Defendant’s actions, as described herein, constitute violations of

 2         the claims described herein;

 3                 C.      An award of all economic, monetary, actual, consequential, and compensatory

 4         damages caused by Defendant’s conduct, trebled where appropriate;

 5                 D.      An award to Plaintiffs and the proposed Classes of restitution and/or other equitable

 6         relief, including, without limitation, restitutionary disgorgement of all profits and unjust

 7         enrichment that Defendant obtained from Plaintiffs and the proposed Classes as a result of its

 8         unlawful, unfair and fraudulent business practices described herein;

 9                 E.      An award of injunctive relief as permitted by law or equity, including: enjoining

10         Defendant from continuing the unlawful practices as set forth herein, and directing Defendant to

11         identify, with Court supervision, victims of its conduct and pay them all money it is required to

12         pay;

13                 F.      An order directing Defendant to engage in a corrective advertising campaign;

14                 G.      An award to Plaintiffs and their counsel of their reasonable expenses and attorneys’

15         fees;

16                 H.      An award to Plaintiffs and the proposed Classes of pre- and post-judgment interest,

17         to the extent allowable; and

18                 I.      For such further relief that the Court may deem just and proper.

19                                        DEMAND FOR JURY TRIAL

20         Plaintiffs demand a trial by jury of all claims presented herein so triable.

21   Dated: May 18, 2021                            CARLSON LYNCH LLP
22                                            By: /s/Todd D. Carpenter
                                                  Todd D. Carpenter (234464)
23                                                tcarpenter@carlsonlynch.com
                                                  Scott G. Braden (305051)
24                                                sbraden@carlsonlynch.com
                                                  1350 Columbia St., Ste. 603
25                                                San Diego, CA 92101
                                                  Tel.: 619-762-1900
26                                                Fax: 619-756-6991
27

28


                                                    29
                                   FIRST AMENDED CLASS ACTION COMPLAINT
     Case 4:21-cv-00913-YGR Document 64 Filed 05/18/21 Page 30 of 30


                                   LEEDS BROWN LAW, P.C.
 1                                 Jeffrey K. Brown (to apply pro hac vice)
                                   jbrown@leedsbrownlaw.com
 2                                 Michael A. Tompkins (to apply pro hac vice)
                                   mtompkins@leedsbrownlaw.com
 3                                 Brett R. Cohen (to apply pro hac vice)
                                   bcohen@leedsbrownlaw.com
 4                                 One Old Country Road, Suite 347
                                   Carle Place, NY 11514
 5                                 Tel: 516-873-9550
 6                                 Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       30
                      FIRST AMENDED CLASS ACTION COMPLAINT
